Citation Nr: 0624878	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim concerning whether the character of the appellant's 
discharge is a bar to entitlement to VA compensation 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The appellant had active military service from June 1943 to 
August 29, 1945, when he was given an honorable discharge for 
the convenience of the Government in order to reenlist in the 
United States Navy.  He served from August 30, 1945, to 
January 31, 1947, when he was given a Bad Conduct Discharge. 

This case (which has been advanced on the docket) comes to 
the Board of Veterans' Appeals (Board) from a March 2004 RO 
determination letter.  The appellant filed a notice of 
disagreement in July 2004, the RO issued a statement of the 
case in June 2005, and the appellant perfected his appeal 
later that same month.  

In a February 2006 written statement, the appellant asked for 
a Board hearing (although it is unclear whether he wants a 
videoconference hearing or a Travel Board hearing).  
Accordingly, the Board REMANDS this case to the RO via the 
Appeals Management Center in Washington, DC, for the 
following (VA will notify the appellant if further action is 
required on his part):

Clarify with the appellant whether he 
wants a Travel Board hearing or a 
videoconference hearing, and schedule it 
accordingly.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  All remands require 
expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2005).

